PER CURIAM:
Respondent formerly served as a Greenville Municipal Court Administrative Judge. In this judicial disciplinary matter, respondent admits that while serving as a municipal court judge, he committed ethical violations. He consents to a public reprimand. We accept respondent’s admission and publicly reprimand him.
The misconduct is based on an arrest warrant served on respondent charging him with assault and battery of a high and aggravated nature. Respondent admits to the allegations in the arrest warrant. Respondent has committed misconduct under Rule 501, SCACR, Code of Judicial Conduct ’Canons 1, 2, and 2(A). Since he no longer holds judicial office, the most severe sanction available is a public reprimand. Matter of Gravely, 321 S.C. 235, 467 S.E.2d 924 (1996). Accordingly, we publicly reprimand respondent for his conduct.
PUBLIC REPRIMAND.